Citation Nr: 1744866	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for granulomatous colitis with right hemicolectomy and ileo transverse colostomy with anal fissure.

2. Entitlement to an increased disability rating in excess of 10 percent for skin eruptions prior to March 23, 2012, and a rating in excess of 30 percent from March 23, 2012.

3. Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating for the service-connected skin disorder and gastrointestinal disorder.  The issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence was denied by the RO in a September 2010 rating decision.  In connection with the appeal of an increased rating for the gastrointestinal disability, the record raises the issue of TDIU.

The Veteran has also had the opportunity to testify before a Board member in December 2006.  A copy of the transcript of that hearing is of record.

In an October 2015 letter, the Veteran and his then-attorney were advised that that the Veterans Law Judge who presided at the December 2006 hearing was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  They were advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran did not respond to this letter.

In connection with the appeal of the denial of a temporary total convalescent rating, the Veteran requested a Board videoconference hearing in the VA Form 9 filed in April 2015.  In November 2016, the Board requested clarification from the Veteran's current attorney as to whether the Veteran continued to desire a Board videoconference hearing, as had been requested by his previous attorney.  The attorney was advised that if no response was received within 90 days from the date of the letter, it would be assumed that a hearing was desired.  In a January 2017 letter, the Veteran's attorney requested a remand of this case as necessary evidence, including private treatment records and the report of a recent VA examination were not a part of the claims file.  In April 2017, the Veteran's attorney stated that the Veteran no longer wished to attend a VA hearing and, therefore, withdrew any pending hearing requests.

As to the issues of an increased rating for the gastrointestinal disability and TDIU, these issues were last remanded by the Board in January 2011.  It does not appear that further action was taken, pursuant to the directives of the remand.  Therefore, the Board will remand these issues.

This appeal was considered using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's attorney has advised that necessary evidence pertaining to the issues on appeal are not a part of the claims file and should be obtained on remand.  In addition, according to a September 2017 letter, the Veteran's attorney stated that records necessary to adjudicate the Veteran's claims, such as records from Lane Dermatology and Dermatology Surgery, are absent from the record.  

Furthermore, the Board notes that it does not appear that action was taken to satisfy all of the January 2011 remand directives.  In January 2017, the Veteran underwent a VA examination of the rectum and anus conditions.  However, the examination did not address specific area of impairment as requested in the remand instruction.  Therefore, another VA examination is necessary. 

Finally, the Board finds that the Veteran should be afforded a new VA examination for his skin disability as his last VA examination took place in March 2012.  Additionally, as noted, the Veteran's attorney has indicated that private treatment records regarding treatment of the skin disability are not in the claims file.  These should be considered by the VA examiner.  VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional VA examination for his skin disability.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information and consent from the Veteran, the AOJ should obtain copies of private treatment records pertaining to treatment for gastrointestinal disability and skin disability, to specifically include records dated beginning December 17, 2014, from Dr. W.E.T. pertaining to colon resection surgery and treatment following surgery and from Lane Dermatology and Dermatology Surgery.  Any records obtained should be added to the claims file. 

Copies of updated VA treatment records, to include any records not previously sought, should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the current severity of his granulomatous colitis with right hemicolectomy, ileo transverse colostomy, and anal fissure.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disability, and the Veteran's current disability must be described in detail.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Specifically, the examiner should note whether the Veteran has impairment of sphincter control as a manifestation of the service-connected disability and, if so, to what severity, and what specific symptoms result from this impairment.  The examiner should also comment as to whether the Veteran has any symptoms related to resection of the large intestine and, if so, the severity thereof.  

The examiner should discuss whether the Veteran experiences stricture of the rectum and anus and, if so, the accompanying symptoms.  

The examiner should note the widths and lengths of the residual scars from the gastrointestinal surgeries, indicate whether such scars are deep or superficial, and identify any other residual scar symptomatology.

The examiner should also note whether the Veteran experiences exacerbations related to colitis and the frequency of such exacerbations.  The examiner should note whether the Veteran experiences malnutrition, anemia, general debility, or a serious complication such as liver abscess.  

Finally, the examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should comment on functional impairment caused by the service-connected granulomatous colitis with right hemicolectomy, ileo-transverse colostomy, and anal fissure relative to his ability to obtain and maintain any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disability should be considered in this regard.  Age and non-service-connected disability should be neither considered nor discussed.

The examiner should also render an opinion as to whether the Veteran's service-connected granulomatous colitis with right hemicolectomy, ileo-transverse colostomy, and anal fissure results in marked interference with employment.

The complete rationale for any opinions expressed should be provided.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected skin eruptions.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disability, and the Veteran's current disability must be described in detail.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Specifically, the examiner should note whether the Veteran's skin eruptions are manifested by the following:

a. Slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area; or

b. Symptoms of exfoliation, exudation or itching, if involving an exposed surface or extensive area; or

c. Constant exudation or itching, extensive lesions, or marked disfigurement; or

d. Ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant.

The examiner should also note whether the Veteran's skin eruptions are manifested by the following:

a. less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12 month period; or 

b. at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed area is affected; or, whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period; or

c. 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

d. More than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.

The examiner should comment on functional impairment related to the service-connected skin eruptions, relative to the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  

The examiner should indicated whether the service-connected skin eruptions result in marked interference with employment.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

4. Then, the AOJ should readjudicate the claims.  In particular, the AOJ should review all the evidence that was submitted since the most recent statement of the case or supplemental statement of the case (SSOC).  In the event that the claims are not resolved to the satisfaction of the Veteran, he and his attorney should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  They should be afforded the applicable time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

